


109 HCON 442 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 442
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Wynn, Mr. Meeks of New
			 York, Mr. Bishop of
			 Georgia, Mr. Thompson of
			 Mississippi, Mr.
			 Butterfield, Mr. Hinojosa,
			 Mr. Ortiz, and
			 Mr. Reyes) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Government of Iraq should not grant blanket amnesty to persons known to have
		  attacked, killed, or wounded members of the United States Armed Forces in
		  Iraq.
	
	
		Whereas United States Armed Forces and coalition military
			 forces have served bravely in Iraq since the beginning of military operations
			 in March 2003 and are continuing to serve heroically in Iraq to provide all the
			 people of Iraq a better future; and
		Whereas more than 2,500 members of the United States Armed
			 Forces and coalition military forces have been killed and more than 19,000
			 members have been injured in operations to bring peace and stability to all the
			 people of Iraq: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Government of
			 Iraq should not grant blanket amnesty to persons known to have attacked,
			 killed, or wounded members of the United States Armed Forces and should not
			 grant any amnesty to persons known to have attacked, killed, or wounded members
			 of the United States Armed Forces subsequent to December 15, 2005, the date on
			 which the people of Iraq elected a permanent government of Iraq;
			(2)the President should immediately notify the
			 Government of Iraq that the Government of the United States strongly opposes
			 granting blanket amnesty to persons known to have attacked, killed, or wounded
			 members of the United States Armed Forces; and
			(3)the Government of Iraq should be encouraged
			 to inform and educate the people of Iraq about the civic-minded and selfless
			 nature of American military personnel serving in Iraq who have built schools
			 and hospitals, repaired roads and bridges, and risked their lives to secure a
			 future of peace and freedom for the men, women, and children of Iraq.
			
